 Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 1 of 20 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


MELANIE CLANTON O’BRYAN

      Plaintiff,

vs                                                        CASE NO: 6:21-cv-1260

TRACTOR SUPPLY COMPANY

      Defendant
_________________________________ )

                         PLAINTIFF’S COMPLAINT AND
                           DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, MELANIE CLANTON O’BRYAN, (hereinafter

“Plaintiff”) and files her Complaint against Defendant, TRACTOR SUPPLY

COMPANY (hereinafter “Defendant”), and in support she states the following:

                            NATURE OF THE CLAIMS

      1.     This is an action for monetary damages pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”), the Florida

Civil Rights Act of 1992. Ch. 760, Fla. Stat. (1999) (“FCRA”), and Title I of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.

(“ADA”) to redress Defendant’s unlawful employment practices against Plaintiff

including discrimination, sexual harassment, and retaliation because of her sex and

disability leading to Plaintiff’s unlawful termination.




                                            1
 Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 2 of 20 PageID 2




                            JURISDICTION AND VENUE

       1.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§

1331 and 1343, as this action involves federal questions regarding deprivation of

Plaintiff’s civil rights under Title VII and the ADA.

       2.     This Court has jurisdiction over Plaintiff’s FCRA claims based upon its

supplemental jurisdiction pursuant to 28 U.S.C. §§ 1367, as they arise out of the same

core nucleus of operative facts.

       3.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events or omissions giving rise to this action, including

Defendant’s unlawful employment practices alleged herein, occurred in this District

in Brevard County, Florida.

                                            THE PARTIES

       4.     Plaintiff is a citizen of the United States, and was at all times material, a

resident of the state of Florida, residing in Brevard County.

       5.     Defendant is a foreign for-profit corporation with its principal place of

business in Brentwood, Tennessee.

       6.     Defendant is registered to do business in the state of Florida and

maintains and operates locations throughout the state of Florida, thereby subjecting

itself to the jurisdiction of this Court.

       7.     Plaintiff worked for Defendant at the 801 Dixon BLVD, Suite 1100,

Cocoa, FL 32922 location, and is an employee as defined by all laws under which this

action is brought.
                                              2
 Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 3 of 20 PageID 3




      8.     Defendant is an employer as defined by all laws under which this action

is brought, and Defendant is a national retailer that employs substantially more than

the requisite number of employees required by all laws under which this action is

brought.

                        PROCEDURAL REQUIREMENTS

      9.     Plaintiff has complied with all statutory prerequisites prior to filing this

action.

      10.    On October 3, 2019, Plaintiff dual-filed a charge of discrimination with

the Equal Employment Opportunity Commission (“EEOC”) and the Florida

Commission on Human Relations (“FCHR”), against Defendant, satisfying the

requirements of 42 U.S.C. § 2000e-5, et seq., based upon sexual harassment, sex-based

discrimination, and retaliation (hereinafter referred to as “First Charge”).

      11.    On July 8, 2020, Plaintiff dual-filed a charge of discrimination with the

Equal Employment Opportunity Commission (“EEOC”) and the Florida

Commission on Human Relations (“FCHR”), against Defendant, satisfying the

requirements of 42 U.S.C. § 2000e-5, et seq., based on disability, sexual harassment,

sex-based discrimination, and retaliation (hereinafter referred to as “Second Charge”).

      12.    Each of Plaintiff’s charges were filed within three hundred days of the

respective unlawful employment practices.

      13.    On May 7, 2021, the EEOC issued to Plaintiff a Dismissal and Notice of

Rights as to her First Charge.



                                           3
 Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 4 of 20 PageID 4




      14.    On June 3, 2021, the EEOC issued to Plaintiff a Dismissal and Notice of

Rights as to her Second Charge.

      15.    Plaintiff’s Complaint was filed within ninety days following her receipt

of both of the EEOC’s Dismissals and Notices of Rights.

      16.    The Florida Commission on Human Relations failed to conciliate or

determine whether there was reasonable cause on Plaintiff’s First Charge within 180

days of the Plaintiff filing the aforementioned charge.

                            FACTUAL ALLEGATIONS

      17.    On or about December 5, 2012, Plaintiff began working full-time for

Defendant and was employed as a cashier.

      18.    Plaintiff proved to be an exceptional employee, receiving glowing annual

reviews and receiving various awards for her service.

      19.    Plaintiff was promoted to Team Lead, and by 2016, Plaintiff became an

Assistant Store Manager.

      20.    In fact, Plaintiff was informed by the Defendant that she would become

the store manager on or about January of 2020, when her current store manager,

Cheryl Hornsby, moved to a different location.

      21.    Beginning in February 2018, Sean Horn, a receiver and inventory control

specialist employed by the Defendant, began engaging in inappropriate sexual

behavior toward Plaintiff, including affectionately rubbing Plaintiff’s arm, caressing

her hair, and intentionally and unnecessarily rubbing up against her.



                                           4
 Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 5 of 20 PageID 5




      22.    Plaintiff was visibly uncomfortable and unreceptive to Mr. Horn’s

inappropriate touching and asked him to cease the unwanted behavior.

      23.    At or around late September 2018, Mr. Horn’s workplace affections

became overt when he attempted to engage the Plaintiff in an outside of work

relationship, advising her that he had romantic feelings for her.

      24.    Plaintiff immediately and unequivocally rejected his advances, informing

him that she was his supervisor and would never engage in a romantic or sexual

relationship with a subordinate.

      25.    Mr. Horn offered to quit his employment with the Defendant to facilitate

his desired romantic relationship.

      26.    Plaintiff once again rebuffed Mr. Horn’s inappropriate workplace

advances, advising him that she was not interested in him, and no romantic

relationship would ever form between them.

      27.    Immediately following this conversation, Plaintiff reported the sexual

harassment to her supervisor, Cheryl Hornsby.

      28.    Following the Plaintiffs complaint, Ms. Hornsby took no cognizable

remedial action for the ensuing month.

      29.    During that month, Mr. Horn was undeterred and repetitively made

advances on the Plaintiff, harassing her and insisting their relationship could be purely

sexual in nature; more than once, Mr. Horn proposed an arrangement whereby they

could be “friends with benefits.”



                                           5
 Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 6 of 20 PageID 6




       30.    Plaintiff continued to report to Ms. Hornsby that Mr. Horn’s

inappropriate sexual propositions had continued.

       31.    As a result of Plaintiff’s continued complaints, Ms. Hornsby called a

meeting among the three of them.

       32.    Immediately thereafter, Mr. Horn began to demean, disrespect,

ostracize, humiliate, undermine, bully, yell at, argue with, and be verbally combative

with the Plaintiff.

       33.    Mr. Horn’s hostility toward the Plaintiff immediately following the

meeting was a complete juxtaposition of his previous attempts to court her and initiate

a sexual relationship.

       34.    Mr. Horn’s continued, repetitive, and escalating combative behavior was

so extreme Plaintiff no longer felt safe alone in the workplace with him.

       35.    Because Mr. Horn’s behavior made the workplace untenable, Plaintiff

asked Ms. Hornsby to escalate her complaints to the District Manager, Steve Holliday.

       36.    Ms. Hornsby and Mr. Holliday failed to take appropriate action to

address the hostile work environment caused by Mr. Horn.

       37.    Remarkably, instead of remedying the hostile work environment for the

Plaintiff, Mr. Holliday insisted the Plaintiff and Mr. Horn just needed “bonding time.”

       38.    In 2019, Mr. Horn was placed on leave because of a workplace injury.

       39.    During Mr. Horn’s leave, Plaintiff informed Mr. Holliday that (1) Mr.

Horn’s combative behavior was a direct response to Plaintiff rejecting his sexual

advances; (2) since Mr. Horn had been on leave, Plaintiff’s work environment had
                                           6
 Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 7 of 20 PageID 7




improved; and (3) that she did not want Mr. Horn to return from leave and be

scheduled to work with her.

      40.    Without making any inquiry into the veracity of Plaintiff’s protected

complaint, Mr. Holliday dismissed Plaintiff’s concerns and told her, “(Mr. Horn)

would not bite the hand that feeds him.”

      41.    Instead of taking action to remedy the hostile work environment, Mr.

Holliday insisted the Plaintiff endure Mr. Horn’s harassment so the Defendant could

develop well-documented incidents of policy violations prior to taking an adverse

action against him. Or as Mr. Holliday put it, “Sometimes we gotta’ take a little shit

to get good paperwork.”

      42.    Mr. Horn returned from leave and immediately resumed his severe and

pervasive workplace harassment.

      43.    On or about August 7, 2019, Mr. Horn accosted the Plaintiff with a raised

voice while at the service desk, insulting her leadership and management skills, telling

her how to perform her duties, telling her the other employees do not care about their

duties, and accusing her of not knowing how to get things done.

      44.    Mr. Horn yelled at the Plaintiff for several minutes, causing the Plaintiff

to become worked up into an emotional state.

      45.    As soon as the first co-worker arrived that morning, Mr. Horn boasted

how he was able to evoke a vulnerable emotional response out of the Plaintiff.




                                           7
 Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 8 of 20 PageID 8




       46.     Plaintiff immediately reported the incident to Ms. Hornsby, advising that

Mr. Horn was continuing to behave in a hostile manner and that she was in fear of her

job.

       47.     Ms. Hornsby chastised the Plaintiff, saying to her that Plaintiff’s thoughts

were inconsistent with being an assistant store manager, adding that the Plaintiff

should just stop letting Mr. Horn get to her.

       48.     Plaintiff attempted to escalate her complaints to corporate by contacting

the new district manager, Ralph Herrera.

       49.     Ms. Hornsby discouraged this action by saying, “No you don’t call Ralph

(Herrera), we need to report to hr”. [sic]

       50.     However, Ms. Hornsby did not report the matter to HR.

       51.     Shockingly, Ms. Hornsby then instructed the Defendant’s staff that they

were not allowed to provide any witness statements corroborating the Plaintiff’s

complaints of workplace harassment.

       52.     Because it became clear to the Plaintiff that the matter was intentionally

being covered up, Plaintiff reported the matter directly to the new district manager,

Mr. Herrera.

       53.     Mr. Herrera provided the Plaintiff with a number to human resources,

and on August 16, 2019, Plaintiff filed a formal written complaint regarding Mr.

Horn’s sexual harassment and retaliation as well as the hostile work environment

created by his behavior.

       54.     Contained in that complaint was the following:
                                             8
 Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 9 of 20 PageID 9




              a. Timeline of events detailing Mr. Horn’s sexual harassment,

                 solicitation, retaliation, and creation of a hostile work environment;

              b. a firsthand witness statement from Patricia Richmond (who

                 intentionally defied Ms. Hornsby’s instruction not to provide a

                 witness statement), corroborating Plaintiff’s allegations; and

              c. a list of witnesses containing the names, positions, and phone

                 numbers for each witness.

        55.   As a result of the continued harassment, Plaintiff began experiencing

symptoms of anxiety and depression.

        56.   Four days later, on or about August 20, 2019, Plaintiff sought treatment

from Brevard Family Walk-in Clinic for a disability.

        57.   Plaintiff was ultimately diagnosed with a disability: anxiety, post-

traumatic stress disorder (“PTSD”), and reactive depression caused from stress at

work.

        58.   As a result of Plaintiff’s disability, Plaintiff suffers from the following

symptoms:

              a. extreme fatigue;

              b. trouble focusing and concentrating;

              c. anger, irritability and frustration;

              d. loss of interest in pleasurable and fun activities;

              e. lack of energy;

              f. severe and crippling panic attacks; and
                                             9
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 10 of 20 PageID 10




             g. loss of appetite.

      59.    Plaintiff’s disability substantially limits the following major life activities:

             a. obtaining restful, meaningful sleep;

             b. effectively utilizing problem-solving and time management skills;

             c. effectively performing manual tasks;

             d. leaving her home and spending time in public;

             e. interacting with others;

             f. maintaining meaningful and healthy relationships;

             g. exercising and otherwise enjoying healthy activities; and

             h. maintaining a healthy diet.

      60.    Plaintiff’s diagnosed PTSD, anxiety, and depression required her to seek

continuing treatment by healthcare providers.

      61.    Through Defendant’s leave administrator, the Hartford, Plaintiff

requested short-term disability benefits and medical leave under the Family and

Medical Leave Act of 1993 (FMLA) from August 20, 2019 through December 1, 2019.

      62.    Defendant granted Plaintiff’s initial FMLA leave request.

      63.    On or about Friday, August 23, 2019, news broke that the Plaintiff was

on administrative leave for—among other things—panic attacks induced by Mr.

Horn’s severe and pervasive harassment, and Mr. Horn used a co-worker’s cell phone

to contact the Plaintiff, identifying himself by saying “it’s your panic attack” and

calling her a “stupid bitch.”



                                            10
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 11 of 20 PageID 11




        64.   On or about November 28, 2019, while the Plaintiff was still on FMLA

leave, Ms. Hornsby contacted the Plaintiff, advising that she was released to return to

work on December 2, 2019.

        65.   Plaintiff advised that she had an appointment with her physician on

December 2, that HR had provided the Plaintiff with a form that needed to be

completed by a doctor prior to Plaintiff returning to work, and December 2, 2019,

would be the earliest Plaintiff could see a doctor to get the form filled out.

        66.   Accordingly, Plaintiff unambiguously stated she would not be able to

return to work December 2, 2019.

        67.   December 2, 2019, Plaintiff saw her doctor as scheduled and was advised

that she was not cleared to return to work.

        68.   Plaintiff’s doctor recommended a finite leave extension through January

31, 2020.

        69.   Plaintiff immediately submitted to the Defendant, care of Christy Britton,

a reasonable accommodation request for a finite leave extension through January 31,

2020.

        70.   Ms. Britton advised Plaintiff she needed to secure and complete (or have

completed) the appropriate forms through the Hartford.

        71.   Accordingly, December 2, 2019, that same day,Plaintiff contacted the

Hartford and requested the appropriate documentation to extend her leave be sent to

her medical provider.



                                            11
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 12 of 20 PageID 12




        72.   December 5, 2019, Plaintiff followed up with her medical provider,

inquiring as to whether it received the leave extension paperwork from the Hartford.

        73.   Plaintiff’s medical provider advised that the Hartford had not provided

any documentation.

        74.   Accordingly, December 12, 2019, at 1:09 pm, Plaintiff reached back out

to Ms. Britton with the following correspondence:

              Hi Christy, I have updated my contact information along with my
              providers information with The Hartford, I requested two
              appointment phone calls with them as well, I have not received
              any paperwork from them nor has my provider. I never received
              the scheduled calls that I requested with my claims analyst, I
              submitted my providers address and fax number several times.
              Thank you
              Melanie Clanton O’Bryan

        75.   Exactly nineteen minutes later, at 1:28 pm, December 12, 2019, Ms.

Britton responded to the Plaintiff by attaching a letter of termination, which states in

part:

              This decision is based on the fact that all leaves available to you
              have been exhausted and it does not appear that an additional
              period of brief and definitive leave would allow you to return to
              work and perform the essential functions of your position.


        76.   In direct conflict with the representation above, the following day,

December 13, 2019, the Hartford reached out to the Plaintiff regarding the processing

of the Plaintiff’s ADA accommodation request for additional leave.




                                           12
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 13 of 20 PageID 13




         77.     Accordingly, Defendant neither considered Plaintiff’s reasonable request

for an accommodation nor engaged in the interactive process prior to terminating the

Plaintiff.

         78.     Plaintiff’s request would not have constituted an undue hardship for the

Defendant, who is a national retailer boasting nearly 2,000 stores nationwide and

multitude of employees who could have covered for the Plaintiff while she was on

leave.

         79.     Had the Defendant granted Plaintiff’s reasonable accommodation

request and provided a suitable work environment, Plaintiff would have been able to

perform the essential functions of her job upon her return.

         80.     Plaintiff could perform the essential functions of her job. This was

demonstrated by more than five years of excellent performance, including more than

two years as an assistant store manager.

         81.     Plaintiff has been extensively damaged by Defendant’s illegal conduct.

         82.     Plaintiff has retained the services of undersigned counsel and has agreed

to pay said counsel reasonable attorneys’ fees.

               Count I: Hostile Work Environment in Violation of Title VII
         83.     Plaintiff re-alleges and adopts, as it fully sets forth herein, the allegations

stated in Paragraphs 1-82 above.

         84.     As a female, Plaintiff’s sex made her a member of a protected category

under Title VII.



                                                13
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 14 of 20 PageID 14




        85.   Defendant knowingly and with reckless disregard, subjected Plaintiff to

unwelcomed sexual harassment.

        86.   Defendant’s harassment of Plaintiff was because of her sex, female.

        87.   As described in detail above, Defendant’s harassment of Plaintiff was

sufficiently severe or pervasive to create an abusive environment and alter the terms of

her employment.

        88.   Defendant knew or should have known of the discriminatory conduct

because Plaintiff repeatedly reported the conduct over the course of approximately one

year.

        89.   Defendant failed to remedy the discriminatory conduct, and Plaintiff was

still required to work with her harasser until she had a breakdown and sought protected

medical leave.

        90.   As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the Title VII, Plaintiff has suffered and

continues to suffer, lost wages, lost benefits, as well as severe mental anguish and

emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, post-

traumatic stress, and emotional pain and suffering, for which she is entitled to an

award of monetary damages and other relief.

        91.   The discrimination that Plaintiff suffered, in violation of her federal

statutory rights to be free from such discrimination, constitutes irreparable harm for

which there is no adequate remedy at law.
                                          14
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 15 of 20 PageID 15




      92.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 2000e-5(k).

                     Count II: Retaliation in Violation of the Title VII

      93.     Plaintiff re-alleges and adopts, as it fully sets forth herein, the allegations

stated in Paragraphs 1-82 above.

      94.     As set forth in detail above, Plaintiff engaged in protected activity under

Title VII while employed by Defendant by repeatedly reporting sexual harassment,

sex-based discrimination, and retaliation to management.

      95.     Defendant failed to make a good faith inquiry into the Plaintiff’s

complaint and instead intentionally retaliated against Plaintiff for engaging in

protected activity under Title VII by failing to take remedial action, continuing to

subject Plaintiff to a hostile environment, and terminating Plaintiff’s employment.

      96.     Defendant’s discriminatory conduct in violation of the Title VII has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which she is entitled

to damages.

      97.     Defendant’s actions have caused Plaintiff to suffer severe mental and

emotional distress, entitling her to compensatory damages.

      98.     Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling her to

punitive damages.

      99.     Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 2000e-5(k).
                                             15
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 16 of 20 PageID 16




                 Count III: Sex Discrimination in Violation of Title VII
      100. Plaintiff re-alleges and adopts, as it fully sets forth herein, the allegations

stated in Paragraphs 1-82 above.

      101. Defendant’s treatment of Plaintiff resulting in her termination, as more

particularly alleged above, was motivated by Plaintiff’s sex, and thus, violated

Plaintiff’s rights under Title VII of the Civil Rights Act of 1964.

      102. As a direct natural, proximate and foreseeable result of Defendant’s

actions, Plaintiff has suffered lost wages and benefits, in the past and such losses will

continue into the future, she has suffered severe emotional distress, inconvenience,

embarrassment and other non-pecuniary damages and such damages will continue in

the future.

      103. Defendant’s conduct towards Plaintiff was willful, wanton and in

flagrant disregard of her federally protected rights against sex discrimination so as to

justify punitive damages.

      104. The discrimination that Plaintiff suffered, in violation of her state and

federal statutory rights to be free from such discrimination, constitutes irreparable

harm for which there is no adequate remedy at law.

      105. Plaintiff is entitled to recover reasonable attorneys’ fees and litigation

expenses pursuant to 42 U.S.C. § 2000e-5(k).

              Count IV: Disability Discrimination in Violation of the ADA

      106. Plaintiff re-alleges and adopts, as it fully sets forth herein, the allegations

stated in Paragraphs 1-82 above.

                                            16
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 17 of 20 PageID 17




      107. Defendant is prohibited under the ADA from discriminating against

Plaintiff because of Plaintiff’s medical condition regarding discharge, employee

compensation, and other terms, conditions, and privileges of employment.

      108. Defendant violated the ADA by unlawfully terminating and

discriminating against Plaintiff based on her disability.

      109. Defendant intentionally discriminated against Plaintiff based on her

disability. In fact, Defendant literally responded to Plaintiff’s request for a reasonable

accommodation under the ADA by sending her a letter of termination.

      110. As a direct and proximate result of Defendant’s unlawful and

discriminatory conduct in violation of the ADA, Plaintiff has suffered and continues

to suffer, lost wages, lost benefits, as well as severe mental anguish and emotional

distress, including but not limited to depression, humiliation, embarrassment, stress

and anxiety, loss of self-esteem and self-confidence, and emotional pain and suffering,

for which she is entitled to an award of monetary damages and other relief.

      111. Defendant’s unlawful conduct in violation of the ADA is outrageous and

malicious, intended to injure Plaintiff, and has been done with conscious disregard of

Plaintiff’s civil rights, entitling her to an award of exemplary and/or punitive damages.

               Count V: Failure to Accommodate in Violation of the ADA

      112. Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-82 above.




                                           17
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 18 of 20 PageID 18




      113. Plaintiff is a disabled person as defined by the ADA in that she has an

actual disability, has a record of being disabled, and/or was perceived as being disabled

by Defendant.

      114. Plaintiff requested a reasonable accommodation when she requested

additional leave.

      115. Defendant failed to engage in the interactive process and failed to

accommodate Plaintiff as required by the ADA.

      116. Plaintiff’s accommodation would not have created an undue hardship on

Defendant.

      117. Plaintiff would have been able to perform the essential duties of her job

with the requested reasonable accommodation.

      118. As a result of the foregoing, Plaintiff was injured by having her career

significantly and adversely impacted; forgoing compensation and benefits; and

enduring embarrassment, mental anguish and emotional distress.

                      Count VI: Retaliation in Violation of the ADA

      119. Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-82 above.

      120. Plaintiff engaged in protected activity under the ADA while employed

by Defendant by requesting an extension to her leave due to her disability.

      121. Defendant intentionally retaliated against Plaintiff for engaging in

protected activity under the ADA by terminating Plaintiff’s employment.

      122. Defendant’s conduct violated the ADA.
                                           18
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 19 of 20 PageID 19




      123. Defendant’s discriminatory conduct in violation of the ADA has caused

Plaintiff to suffer a loss of pay, benefits, and prestige for which she is entitled to

damages.

      124. Defendant’s actions have caused Plaintiff to suffer mental and emotional

distress, entitling her to compensatory damages.

      125. Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling her to

punitive damages.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back benefits

             found to be due and owing at the time of trial, front-pay, compensatory

             damages, including emotional distress damages, in an amount to be

             proved at trial, punitive damages, liquidated damages, and prejudgment

             interest thereon;

      b)     Grant Plaintiff costs and an award of reasonable attorneys’ fees

             (including expert fees); and

      c)     Award any other and further relief as this Court deems just and proper.

                                      JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.

                    Respectfully Submitted:



                                            19
Case 6:21-cv-01260-CEM-EJK Document 1 Filed 08/04/21 Page 20 of 20 PageID 20




                                  THE EMPLOYMENT LAWYERS, P.L.L.C.
                                  1201 6th Ave W., A336
                                  Bradenton, FL 34205
                                  Tel: 813-400-9756
                                  andrew@theemploymentlawyerspllc.com
                                  service@theemploymentlawyerspllc.com
                                  Attorney for Plaintiff

                                  By: /s/ Andrew J. Pouget
                                  Andrew Pouget, Esq.
                                  FBN: 1013551




                                     20
